


110 HR 1589 IH: Military Surviving Spouses Equity

U.S. House of Representatives
2007-03-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1589
		IN THE HOUSE OF REPRESENTATIVES
		
			March 20, 2007
			Mr. Brown of South
			 Carolina (for himself and Mr. Tom Davis
			 of Virginia) introduced the following bill; which was referred to
			 the Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to repeal the
		  offset from surviving spouse annuities under the military Survivor Benefit Plan
		  for amounts paid by the Secretary of Veterans Affairs as dependency and
		  indemnity compensation, to repeal the optional annuity authority for the
		  dependent children of a member when there is an eligible surviving spouse, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Military Surviving Spouses Equity
			 Act.
		2.Repeal of
			 dependency and indemnity compensation offset from survivor benefit plan
			 surviving spouse annuities and optional annuity authority
			(a)RepealSubsections
			 (c), (e), and (k) of section 1450 of title 10, United States Code, and
			 subsection (c)(2) of section 1451 of such title are repealed.
			(b)Recoupment of
			 Certain Amounts Previously Refunded to SPB Recipients
				(1)Repayment
			 requiredA surviving spouse
			 who is in receipt of an SBP annuity that is in effect before the effective date
			 of the amendments made by subsection (a) and that is adjusted by reason of such
			 amendments and who had previously received an SBP retired pay refund shall
			 repay an amount determined under paragraph (2). Any such repayment shall be
			 made in the same manner as a repayment under subsection (k)(2) of section 1450
			 of title 10, United States Code, as in effect on the day before the effective
			 date of such amendments.
				(2)Amount of
			 repaymentThe amount of a repayment under paragraph (1) shall be
			 the amount that bears the same ratio to the amount of that refund as the
			 surviving spouse’s life expectancy (determined in accordance with standard
			 actuarial practices) bears to the anticipated total duration of the annuity
			 (determined as the sum of such life expectancy and the duration of the annuity
			 already received)
				(3)Waiver of
			 repaymentThe Secretary of
			 Defense may waive the requirement that a surviving spouse make a repayment
			 under paragraph (1) if the Secretary determines that—
					(A)hardship or other
			 circumstances make repayment unwarranted; or
					(B)requiring repayment
			 would otherwise not be in the best interests of the United States.
					(4)DefinitionsIn
			 this subsection:
					(A)The term
			 SBP annuity means an annuity under the program established under
			 subchapter II of chapter 73 of title 10, United States Code.
					(B)The term SBP retired pay
			 refund means a refund under subsection (e) of section 1450 of title 10,
			 United States Code, as in effect before the effective date of the amendments
			 made by subsection (a).
					(c)Repeal of
			 Optional Annuity AuthoritySubsection (d) of section 1448 of title 10,
			 United States Code, is amended—
				(1)in paragraph (1),
			 by striking Except as provided in paragraph (2)(B), the
			 Secretary and inserting The Secretary; and
				(2)by striking
			 paragraph (2) and inserting the following new paragraph:
					
						(2)Payment of
				annuity to dependent children when no eligible surviving spouseIn the case of a member described in
				paragraph (1), the Secretary concerned shall pay an annuity under this
				subchapter to the member’s dependent children under section 1450(a)(2) of this
				title when there is no eligible surviving
				spouse.
						.
				(d)Restoration of
			 Eligibility for Previously Eligible Surviving Spouses
				(1)RestorationThe Secretary of Defense shall restore
			 eligibility for an annuity under subchapter II of chapter 73 of title 10,
			 United States Code, to any eligible surviving spouse who, before the effective
			 date of the amendments made by subsection (c), agreed to transfer payment of
			 such annuity to a surviving child or children of a member of the Armed Forces
			 under section 1448(d)(2)(B) of such title, as in effect before such effective
			 date. Such eligibility shall be restored whether or not payment to such child
			 or children subsequently was terminated due to loss of dependent status or
			 death.
				(2)DefinitionIn this subsection, the term eligible surviving spouse includes
			 a person who was previously eligible for payment of such annuity as the spouse
			 of a member of the Armed Forces and is unremarried after the death of the
			 member, is remarried after having attained age 55, or whose second or
			 subsequent marriage has been terminated by death, divorce, or annulment.
				(e)Effective date
			 and application of amendments
				(1)Effective
			 dateThe amendments made by this section shall take effect on the
			 later of—
					(A)October 1, 2007;
			 and
					(B)the date of the
			 enactment of this Act.
					(2)ApplicabilityThe amendments made by subsections (a) and
			 (c) shall apply with respect to payment of annuities under subchapter II of
			 chapter 73 of title 10, United States Code, for months beginning on or after
			 the effective date of such amendments under paragraph (1).
				
